— Appeal from that part of a judgment of the Supreme Court at Special Term (Cobb, J.), entered October 11, 1984 in Albany County, which partially dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to, inter alia, annul a determination of respondent Department of Transportation denying petitioner’s ofF-premises sign permit application.
Judgment affirmed, with costs, upon the opinion of Justice George L. Cobb at Special Term. Main, J. P., Casey, Weiss, Yesawich, Jr., and Harvey, JJ., concur.